Citation Nr: 1135478	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-14 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a higher initial rating than 10 percent for right shoulder supraspinatus tendinopathy and tendinitis.

2. Entitlement to a higher initial rating than 10 percent for left shoulder fraying of anterior cartilaginous glenoid labrum. 

3. Entitlement to an increased rating for chronic low back condition with occasional muscle spasms, initially evaluated at the 10 percent level from April 13, 2007 to June 15, 2010, and at 20 percent since June 16, 2010.   


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to April 2007.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for bilateral shoulder and low back conditions. The Veteran appealed from the initial assigned disability ratings. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

In April 2010, the Board remanded this case for further development, namely so that the RO (via the Appeals Management Center (AMC)) could obtain                 the Veteran's most recent address of record, and schedule him for a new                  VA Compensation and Pension examination. 

Following completion of these requested actions, in June 2011 the RO/AMC issued a rating decision increasing from 10 to 20 percent the evaluation for the Veteran's service-connected low back disorder, effective June 16, 2010. Notwithstanding this increase in benefits, the Veteran has not withdrawn his claim for a still higher available schedular rating, so the claim remains on appeal. See A.B. v. Brown,             6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

The case has since been returned to the Board, and the Board now proceeds with an appellate disposition of the matter. 

FINDINGS OF FACT

1. From the April 13, 2007 effective date of service connection for right and left shoulder disabilities up until June 15, 2010, the Veteran did not have in either arm limitation of motion to shoulder level. There was no additional structural abnormality in either shoulder consisting of impairment of the humerus, or of the clavicle or scapula. 

2. Since June 16, 2010, the Veteran's right and left shoulder disabilities have both involved limitation of motion approximately to shoulder level.

3. From the April 13, 2007 effective date of service connection for a low back disorder up until June 15, 2010, the range of motion of the thoracolumbar spine  was no worse than forward flexion to 85 degrees, with no additional lost motion due to pain, fatigue, weakness or other forms of functional loss. The Veteran did not have a combined range of motion for the thoracolumbar spine of 120 degrees or less. There also was no indication of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

4. Since June 16, 2010, the Veteran demonstrated range of motion no worse than forward flexion of the thoracolumbar spine to 60 degrees, with no additional lost motion due to pain, weakness or fatigability, including on repetitive motion testing.


CONCLUSIONS OF LAW

1. The criteria are not met for a higher initial rating than 10 percent for right shoulder supraspinatus tendinopathy and tendinitis from April 13, 2007 to June 15, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5024 (2010).

2. The criteria are met for a 20 percent rating for right shoulder supraspinatus tendinopathy and tendinitis from June 16, 2010 onwards. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5201 (2010).

3. The criteria are not met for a higher initial rating than 10 percent for left shoulder fraying of anterior cartilaginous glenoid labrum from April 13, 2007 to June 15, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010);          38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5024 (2010).

4. The criteria are met for a 20 percent rating for left shoulder fraying of anterior cartilaginous glenoid labrum from June 16, 2010 onwards. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5201 (2010).

5. The criteria are not met for a higher rating for chronic low back condition with occasional muscle spasms, initially evaluated at the 10 percent level from April 13, 2007 to June 15, 2010, and at 20 percent since June 16, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

In regard to the claims on appeal, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with          the RO's decision as to the assigned disability rating does not trigger additional         38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). In any event, the RO has provided           May 2008 correspondence that directly addressed the evidentiary requirements to substantiate the higher initial rating claims on appeal. 

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining records of VA outpatient treatment. The Veteran has undergone VA medical examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).       
In support of his claims, the Veteran has provided numerous personal statements.  He has not requested the opportunity to appear at a hearing at any point. There is no indication of any further available evidence or information which has not already been obtained. The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.         § 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.
When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

Right and Left Shoulders

Both the service-connected disorders of the right and left shoulders have been evaluated at the 10 percent level, since the April 13, 2007 effective date of service connection, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5024, for tenosynovitis. (The determination of the appropriate evaluation for the left shoulder disorder in particular, is exclusive the approximate one-month timeframe between August 22, 2008 and September 30, 2008 when the Veteran had a temporary total rating for purpose of surgical convalescence, with a 10 percent rating having resumed effective October 1, 2008.) 

The rating schedule provides that tenosynovitis is in turn rated under the criteria for degenerative arthritis, pursuant to Diagnostic Code 5003. 

Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved. When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned. A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.
Given that Diagnostic Code 5003 effectively limits the assignable disability rating to 10 percent where, as here, there is at most one major joint group involved,           the Board has examined all other potentially applicable diagnostic codes that would support an increased rating beyond 10 percent. The implementation of another diagnostic code is permitted if warranted under the circumstances of a case.            See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (an alternative diagnostic code than that applied by the RO may be appropriate under the circumstances, and where a claim is evaluated under this criteria, the VA adjudicator should explain the basis for this determination). See also Butts v. Brown, 5 Vet. App. 532, 538 (1993).

In this regard, Diagnostic Code 5201 provides that limitation of motion of the arm at shoulder level warrants a 20 percent rating. Limitation of motion of the arm from midway between the side and shoulder level warrants a 30 percent rating for a major extremity, and 20 percent rating for a minor extremity. Limitation of motion to 25 degrees from the side warrants a 40 percent rating for a major extremity, and 30 percent rating for a minor extremity. See 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Both measurements of forward flexion and abduction are relevant to determine range of motion in the affected shoulder, for purpose of applying Diagnostic Code 5201. See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003) (noting that the criteria under Diagnostic Code 5201 does not explicitly refer to any specific type of range of motion measurement, such as abduction, and remanding for VA to decide whether limitation of motion for purposes of establishing a certain rating requires limitation in all planes or limitation in any one plane).

Normal range of motion for the shoulder is defined as from 0 degrees of extension to 180 degrees of forward flexion; abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees. See 38 C.F.R. § 4.71a, Plate I.

A. April 13, 2007 to June 15, 2010

Records of VA outpatient treatment include a December 2007 clinical record which indicated the Veteran presented with bilateral shoulder pain and back pain which had worsened. The Veteran referred to a recent MRI test which he stated had shown indication of acromioclavicular joint separation in the left shoulder. On physical examination there was tenderness with abduction of both shoulders around 35 to          40 degrees, at the insertion of rotator cuff tendons on both sides, and at the acromioclavicular joint area of the left shoulder. There was no swelling, deformity or dislocation. The assessment was in part exacerbation of bilateral shoulder tendonitis. On a January 2008 physical therapy consultation, the Veteran demonstrated in the bilateral upper extremities shoulder flexion to 170 degrees   with mild end range pain, extension to full range without pain (presumably,              to 0 degrees), and abduction to 150 degrees with mild end range pain. Upper extremity strength was normal, except 4/5 for right shoulder abduction, and 4/5 for bilateral external rotation. Palpation of the acromioclavicular joint was unremarkable. There was a positive impingement test bilaterally. The assessment was of signs and symptoms consistent with bilateral supraspinatus tendonitis, and poor posture affecting shoulder mechanics. A course of physical therapy was recommended. 

A January 2008 physician assistant's report states an assessment of chronic shoulder pain, which appeared to be an overuse type of injury such as tendonitis.  An x-ray was ordered. The resulting radiographic evaluation of the bilateral shoulders was negative. On a primary care consultation that month the Veteran reported increasing pain in the shoulders, which he related to his increased level of activity over the previous six months. The pain was localized to the shoulders without any reported radiation. The Veteran denied loss of function but did report an overall decreased range of motion. Objectively, active and passive range of motion were limited bilaterally due to reported pain. No gross deformities were noted. Strength was intact. There was palpable tenderness at the insertion of the rotator cuff tendons bilaterally. 

The Veteran underwent a March 2008 VA Compensation and Pension examination of the joints. He then described having had pain, instability, and weakness of both shoulder joints. On physical examination there was not recurrent shoulder dislocations or inflammatory arthritis. There was right and left shoulder instability. The Veteran was able to sublux the shoulder joints. Range of motion for both shoulders consisted of flexion to 175 degrees, abduction to 170 degrees, internal rotation to 90 degrees, and external rotation to 85 degrees. The Veteran experienced shoulder pain at the end of the range of motion, particularly anterior flexion.    There was no additional limitation with repetitive motion, or otherwise due to pain, fatigue, weakness or lack of endurance. There was no joint ankylosis. X-rays of the right and left shoulders were both negative. The diagnosis was in both shoulders, supraspinatus tendonitis with rotator cuff syndrome. 

VA outpatient records further show in May 2008 an emergency care report in which the Veteran sought treatment for left shoulder pain. He stated that when moving the left arm it felt as if his shoulder was going to pop out of the joint. On evaluation, there was good range of motion actively and passively, but with some tenderness over the anterior bursal region of the shoulder. There was no tenderness at the acromioclavicular joint. Strength was normal. X-rays of the left shoulder revealed no visible abnormality. The diagnoses was left shoulder arthralgia; anterior bursitis, left shoulder; and status-post subluxation versus dislocation of left shoulder two years previously. 

An August 2008 orthopedic surgeon's note indicates the report of persistent sensation of the shoulder coming out of joint, aggravated by overhead activity.    The assessment was persistent anterior and inferior instability, left shoulder, posttraumatic in nature. The Veteran that month then underwent a diagnostic arthroscopic procedure of the left shoulder, followed by a left shoulder open anterior capsular shift. 

Based on the above record, the Board finds that the current assigned 10 percent evaluations for both service-connected right and left shoulder disorders remain         the proper ratings for the initial time period under review from April 13, 2007 to        June 15, 2010. The primary means under the rating schedule by which any higher rating could be assigned in view of shoulder symptomatology would be limitation of motion, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201. In order to warrant the next higher rating of 20 percent for either shoulder, under Diagnostic Code 5201 there would have to manifest limitation of motion of the arm at the shoulder level. 

As the medical evidence indicates, the Veteran has not had limited mobility at or near the requisite level to support assignment of an increased rating. During a January 2008 VA outpatient consultation, the Veteran demonstrated bilateral shoulder flexion to 170 degrees, and abduction to 150 degrees, both with mild end range pain. Taking into account pain on use, there was no significant additional limitation of motion, and thereby no quantifiable functional loss as must be considered when evaluating disability premised upon limitation of motion. See DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59. The March 2008 VA examination findings showed similar results, with bilateral shoulder flexion to 175 degrees, and abduction to 170 degrees. There was no further lost motion with repetition, or due to pain, fatigue, weakness or other forms of functional loss. These represented the only pertinent limitation of motion findings of record, and clearly substantiated retained motion well beyond arm limitation to the shoulder level. The available findings substantiate some level of limited motion, but not that which would correspond to a higher rating under the applicable criteria.

The Board has considered other potentially applicable diagnostic codes, and finds that these do not permit any higher evaluation. For instance, notwithstanding reports of some left shoulder joint instability, the Veteran does not have any form of impairment of the humerus recognized under Diagnostic Code 5202, or impairment of the clavicle or scapula, pursuant to Diagnostic Code 5203. Rather, the x-ray studies of both shoulder joints have consistently been normal. 

Accordingly, the Board concludes that from the April 13, 2007 effective date of service connection up until June 15, 2010, higher ratings than 10 percent for right and left shoulder disorders are not objectively warranted. 

B. Since June 15, 2010

The Veteran underwent VA Compensation and Pension examination anew in     June 2010. At that time, he reported pain in both shoulders, and having been treated with physical therapy without any significant improvement. He indicated that he had an instability of the left shoulder, and when he stood or put any pressure on the left upper extremity the left shoulder seemed to come out of the joint. On objective exam of the shoulders there was no gross deformity of the region on inspection. There was a 7-cm anterior and 2-cm posterior scar over the left shoulder, both of which were well-healed. There was minimal tenderness on palpation of the left shoulder although the Veteran was able to subluxate the left shoulder by putting downward pressure on his left arm. The right shoulder did not exhibit any instability, but the left shoulder exhibited obvious subluxation inferiorly. Range of motion was as follows in both shoulders, flexion to 120 degrees, extension to          40 degrees, abduction 70 degrees, external rotation 90 degrees, and internal rotation  90 degrees. The Veteran moved through these ranges of motion without any difficulty whatsoever. After repetitive flexion and extension activity of the shoulder testing for pain, weakness and fatigability, there was no change in range of motion or pain pattern that had been described prior to activity. There were no sensory changes about the left or right upper extremities. Impingement and apprehension signs were negative bilaterally, however when direct downward pressure was placed on the left shoulder the acromion became very apparent indicating some degrees of inferior dislocation or subluxation. The diagnosis was, in relevant part, chronic sprain of the right shoulder; and luxatio erecto of the left shoulder secondary to shoulder reconstruction. 

From review of the aforementioned VA examination findings, there is now a palpable basis upon which to assign an increased rating for both right and left shoulder disorders, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201 premised upon limitation of motion. Pursuant to that diagnostic code, a 20 percent rating       will be assigned for limited motion of the arm at shoulder level, regardless of whether affecting a minor or major upper extremity. The VA examination results reflect that the Veteran now manifests abduction to 70 degrees on each side, which is approximately at, and indeed, noticeably below, shoulder level. The measurement for any additional lost mobility due to functional loss (i.e., pain, weakness, fatigability) did not show worsening, so the Board can legitimately use the                 70 degree finding of abduction as definitive. That notwithstanding, this is already enough to easily qualify for the assignment of 20 percent ratings for right and left shoulder disabilities, respectively. 

Therefore, given objective evidence of limitation of motion shown, a 20 percent rating is assigned for right and left shoulder disabilities each, effective from       June 16, 2010 (the date of the above-referenced VA examination). 

Low Back Disorder

The RO has evaluated the Veteran's low back disorder thus far under 38 C.F.R.          § 4.71a, Diagnostic Code 5237, for lumbosacral strain.

Under applicable rating criteria, lumbosacral strain is to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine.

This rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than   30 degrees; or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is for assignment for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. For the thoracolumbar spine, normal range of motion is defined as flexion from 0 to 30 degrees; extension from 0 to 90 degrees; lateral flexion to 30 degrees in either direction; and rotation to 30 degrees in either direction. See 38 C.F.R. § 4.71a, Plate V.

Normal range of motion for the lumbosacral spine consists of forward flexion from 0 to 90 degrees; extension from 0 to 30 degrees; lateral flexion to 30 degrees in either direction; and lateral rotation to 30 degrees in either direction. See 38 C.F.R.            § 4.71a, Plate V.

A December 2007 VA outpatient clinical record indicates the Veteran presented with bilateral shoulder pain and back pain. On palpation of the spine there was some tenderness on the spinous process on the midthoracic region. There was no swelling, redness, or erythema. Strength, sensation and reflexes were normal in the bilateral extremities. The assessment was in part exacerbation of degenerative joint disease of the spine. A January 2008 physician assistant's report states an assessment of chronic thoracic and lower back pain, acute exacerbation. An x-ray was ordered. This indicated on evaluation of the lumbar region a slight facet arthropathy at L5-S1 with slight retrolisthesis, and no fractures noted. On a primary care consultation that month the Veteran complained of lower to mid back pain over the previous 12 months. Pain was localized to the back without radiation, radiculopathy, or any bowel or bladder involvement. Objectively, there was no palpable tenderness of the spinous processes. A March 2008 emergency care record reflects the Veteran presented with worsening back pain over the previous two days. The Veteran was then capable of full range of motion without any difficulty. There was subjective tenderness to palpation in the lower thoracic and upper lumbar region, and mild tenderness over the vertebra spinous processes. Strength was measured as normal. The assessment was mechanical low back pain exacerbated    by work. 

The report of a March 2008 VA orthopedic examination indicates that the Veteran had utilized physical therapy but discontinued this due to increased back pain.      He was not then receiving treatment for his back condition. There was a reported history of fatigue, decreased motion, stiffness, weakness, pain and spasms, with frequent flare-ups on physical activity. In regard to whether there were incapacitating episodes of spine disease, the Veteran stated that there had been several days that he had just stayed in bed due to pain, but that he had not seen a physician for flare-ups of back pain. On objective examination, posture, head position and gait were normal. There was no indication of abnormal spinal curvature including any lumbar lordosis or scoliosis. The Veteran did not have muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour. A reflex examination of the spine and lower extremities was normal. Range of motion in the thoracolumbar spine consisted of flexion to 85 degrees, extension to 15 degrees, lateral flexion to             30 degrees in both directions, lateral rotation 30 degrees in both directions. There was no objective evidence of pain on active range of motion, or additional limitation after three repetitions of movement. An x-ray evaluation of the thoracic spine was negative, apart from radiological evidence of scoliosis which was not apparent on gross observation of posture. An lumbosacral spine x-ray demonstrated slight facet arthropathy at L5-S1 with slight retrolisthesis, otherwise a negative study. The diagnosis was L5/S1 retrolisthesis with L5/S1 facet arthropathy with radiologically documented levoscoliosis of the thoracic spine. 

Upon VA re-examination in June 2010, the Veteran complained of back pain,         for which he had been treated with physical therapy without any significant improvement. He was not using any assistive devices. He did have limitations          on walking due to the low back problems. Standing would cause low back pain,              as would kneeling, squatting and stooping. He described flare-ups of low back pain about twice monthly, though there were not any totally incapacitating episodes of back pain. He denied any bowel or bladder dysfunction. On objective physical exam, there were no gross deformities of the thoracolumbar spine. There was no evidence of any muscle guarding or spasm. The Veteran had tenderness on palpation of the lower lumbar paravertebral musculature. Range of motion consisted of thoracolumbar flexion to 60 degrees, extension to 10 degrees, side bending            20 degrees bilaterally, and thoracolumbar rotation 30 degrees bilaterally.               The Veteran moved through these ranges of motion without any difficulty.        After repetitive flexion and extension activity of the lumbar spine, testing for pain, weakness and fatigability showed no change in range of motion or pain pattern. Neurologically, strain leg raising could be carried to 45 degrees bilaterally with back pain elicited. There was no sensory or motor deficit of either lower extremity, and deep tendon reflexes of the lower extremities were present. The diagnosis was chronic lumbosacral sprain.

The Board's review of the clinical findings does not substantiate entitlement to any higher rating for a chronic low back condition than already provided under the existing disability rating scheme. 

Initially, it is determined that 10 percent continues to correspond to the severity of a chronic low back condition for the time period from April 13, 2007 to June 15, 2010. The applicable rating criteria denotes several methods through which the next higher 20 percent evaluation may be assigned, the first of which is for limitation of motion of the thoracolumbar spine greater than 30 degrees and not greater than          60 degrees. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. As the medical findings in this case show, the most pronounced limitation of motion the Veteran manifested consisted of forward flexion to 85 degrees, as measured upon VA examination. There was no further diminution of mobility when taking into account the impact of pain on use, weakness, fatigue, incoordination, repetitive motion or any other relevant type of functional loss. Nor for that matter did combined range of motion when factoring in mobility in all relevant planes of motion amount to 120 degrees or less. As such, there was clearly a sufficient degree of retained mobility as not to fall within the categorization of limitation of motion corresponding to a 20 percent evaluation. 

Another prong of the applicable rating criteria provides for assignment of a                20 percent evaluation when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Here, the March 2008 VA orthopedic examination ruled out the presence of muscle spasm or guarding. Nor have these symptoms ever been noted in the outpatient treatment record. Thus, although the Veteran has slight scoliosis of the thoracic spine region (confirmed only on x-ray evaluation), this is not of the kind contemplated under the relevant criteria, i.e., where it has been directly caused by back spasm or similar impairment. Indeed, there is no indication that slight thoracic scoliosis has any relationship to service-connected disability, as opposed to representing a congenital disorder. In any event, without underlying muscle spasm or guarding the presence of mild scoliosis in itself would not be ratable symptomatology. Therefore, the additional prong of the rating criteria premised upon spinal contour does not offer a basis of recovery for an increased schedular rating. 

Also pertinent is that the Veteran while having some vertebral disc involvement,  did not have symptomatology consistent with a compensable rating for Intervertebral Disc Syndrome (IVDS). Under Diagnostic Code 5243 this condition is rated based on the frequency and severity of incapacitating episodes. However, the Veteran did not demonstrate the occurrence of any incapacitating episodes, defined under the relevant criteria as an episode requiring physician prescribed bed rest and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  

It follows that a 10 percent initial rating for a chronic low back disability remains warranted under provisions of the VA rating schedule from April 13, 2007 through June 15, 2010. 

Turning to the timeframe since June 16, 2010, the Board likewise concludes that no higher disability rating is warranted than at the existing level of 20 percent, given that the Veteran maintains significant functional capacity and does not evince a more severe degree of impairment. Under the rating criteria premised upon limitation of motion, per the General Rating Formula, a higher rating of 40 percent applies where there is demonstrated forward flexion of the thoracolumbar spine    30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.         Here, neither such condition exists. The Veteran clearly has forward flexion of the thoracolumbar spine to 60 degrees, including when factoring in the potential loss of any further motion due to pain, weakness and repetitive motion, which places him squarely outside of the guidelines for what corresponds to a 40 percent evaluation. By the same token, the fact that the Veteran retains substantially forward motion (and motion in other planes) for the thoracolumbar spine means that by definition he does not have joint ankylosis, which consists of total absence of motion.          See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). Nor for that matter,               when considering the partial diagnosis of disc involvement, does he manifest or approximately show anything compared to incapacitating episodes of intervertebral disc disease. Consequently, while the June 2010 VA exam shows a worsening of disability equivalent to the higher assigned 20 percent evaluation, it simply does not support any greater level of compensation under provisions of the VA rating schedule. 

Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, however,              the Veteran has not shown that his service-connected disabilities under evaluation have caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. In this regard, he fortunately remains employed on a full-time basis. The Veteran's service-connected bilateral shoulder and back disorders also have not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in                38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is issuing a partial grant of the claims for increased initial ratings for right and left shoulder disorders, and denying the claim for increased rating for a chronic low back condition. This determination takes into   full account the potential availability of any further "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review. To the extent any greater level of compensation is sought, the preponderance of the evidence is against the claims on appeal, and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

A higher initial rating than 10 percent for right shoulder supraspinatus tendinopathy and tendinitis from April 13, 2007 to June 15, 2010 is denied.

A 20 percent rating for right shoulder supraspinatus tendinopathy and tendinitis         is granted, effective June 16, 2010, subject to the law and regulations governing the payment of VA compensation benefits.

A higher initial rating than 10 percent for left shoulder fraying of anterior cartilaginous glenoid labrum from April 13, 2007 to June 15, 2010 is denied.

A 20 percent rating for left shoulder fraying of anterior cartilaginous glenoid labrum is granted, effective June 16, 2010, subject to the law and regulations governing the payment of VA compensation benefits.

An increased rating for chronic low back condition with occasional muscle spasms, initially evaluated at the 10 percent level from April 13, 2007 to June 15, 2010, and at 20 percent since June 16, 2010, is denied.   




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


